Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 1 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KOBE PINKNEY, Case No. 1:19-cv-00167 (Erie)

Plaintiff
RICHARD A. LANZILLO
UNITED STATES MAGISTRATE JUDGE

MEADVILLE, PENNSYLVANIA, et al,

OPINION AND ORDER ON
DEFENDANTS THE CITY OF
MEADVILLE AND JARED FRUM’S
MOTION TO DISMISS (ECF NO. 86)

Defendants

Nee Ne Ne Ne fe fe es fe te

Defendants The City of Meadville, Pennsylvania (Meadville) and Meadville Police Officer
Jared Frum (Frum) have moved to dismiss Plaintiff Kobe Pinkney’s Second Amended Complaint
pursuant to Fed. R. Cty. Pro. 12(b)(6). ECF No. 86. For the reasons discussed below, the motion

will be granted in part and denied in patt.
I. Procedural History

The pending motion follows a somewhat complicated procedural history. Pinkney
commenced this action against Meadville, Frum, Meadville Police Chief Michael J. Tautin,
Allegheny, Allegheny Police Sergeant William Merchbaker, Crawford County First Assistant District
Attorney Paula DiGiacomo, the Meadville Tribune, Community Newspaper Holding, Inc., and
Meadville Tribune reporter Keith Gushard. Pinkney’s original Complaint and First Amended
Complaint asserted federal constitutional claims and state law claims based upon allegations that
Frum filed criminal assault and other charges against him without probable cause and that the other
Defendants either had some role in his arrest or defamed him in their statements ot reporting

regarding the charges against him. See ECF Nos. 1, 49, 50.
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 2 of 30

By prior Opinion and Order, the Court dismissed Pinkney’s federal law claims against all
Defendants and declined to exercise supplemental jurisdiction over his state law claims. Pinkney v.
Meadville, Pennsylvania, 2020 WL 1667241, at *15 (W.D. Pa. Apt. 3, 2020). Thereafter, Pinkney
requested reconsideration of the Coutt’s dismissal order on vatious gtounds, including newly
discovered evidence that contradicted his prior pleading admission that a witness had definitively
identified him as the perpetrator of the assault upon which Frum based the charges against him.
Based upon the newly discovered evidence, the Court granted reconsideration and vacated the order,
but only to the extent it dismissed claims against Frum. In all other respects the Court reaffirmed its
dismissal of Pinkney’s. federal law claims against the Defendants. Pinkney v. Meadville, Pennsylvania,

2020 WL 1984721 (W.D. Pa. Apr. 27, 2020). The Court granted Pinkney leave to file a Second

Amended Complaint based upon his newly discovered evidence.’ Id.

Pinkney filed his Second Amended Complaint (ACF No. 83) on May 6, 2020.7 Pinkney
characterizes this pleading as “a two tiered civil rights complaint brought under 42 U.S.C. Section
1983 and Title VI, 42 U.S.C, Section 2000 et seq.,” against Frum and Meadville. ECF No. 83, p.1.
Meadville and Frum moved to dismiss all claims against them pursuant to Fed. R. Civ. Pro. 12(b)(6)

on May 20, 2020. ECF No. 86. The motion has been fully briefed and is teady for disposition.

 

' The reinstatement of Pinkney’s federal law claims against Frum also restored the Court’s supplemental jurisdiction over
his state law claims. In a subsequent Opinion and Order, the Court dismissed those claims on the merits. Pinkney »,
Meadville, Pennsylvania, 2020 WL 1985037 (W.D. Pa. Apr. 27, 2020).

? Tn addition to asserting claims against Frum, Meadville and Allegheny, three of the original Defendants in this action,
the Second Amended Complaint also names two additional Defendants, Duncan Freeland and Joe Hall. On September
15, 2020, Allegheny, Freeland and Hall filed a separate motion to dismiss the claims against them. ECF No. 102. The
Court will address that motion in a separate Opinion and Order.

2
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 3 of 30

I. Material Facts

The following facts derive from Pinkney’s Second Amended Complaint and the exhibits

thereto and are considered as true for purposes of the pending motions.

On April 7, 2019, at approximately 1:30 am, Frum, while on routine patrol in the area of the
Meadville Academy Theatte, observed four males walking near an establishment known as Julian’s
Bar. ECF No. 83, (24. Two of the men were carrying a third male, later identified as Rhett Happel.
Frum observed that the left side of Happel’s face was severely swollen and that he had sustained
setious injuties to his face. Jd., §§]25, 28. From summoned an ambulance to the scene. While the
gtoup waited for the ambulance to arrive, one of the men volunteered that he believed that Happel
had been assaulted and speculated that the attack had been motivated by a report that Happel had
drugged a female who the police had found unconscious in the bathroom of Julian’s Bar the

previous night. Id. 9926-27.

Three days later, on April 10, 2019, Frum interviewed Defendant Duncan Freeland, a
Residential Advisor and student at Allegheny. Id. 29. Frum conducted the interview at Allegheny’s
Public Safety Building with the assistance of Sergeant Metrchbaker, Allegheny’s Interim Director of
Public Safety, and in the presence of Defendant Joe Hall, Allegheny’s Director of Student Conduct.
Id. Freeland told Frum and Sergeant Metchbaker that the assailant was an Aftican American male,
approximately six feet tall, with braided hair, who walked up to Happel when he was in the
bathroom of Julian’s Bar, tapped Happel’s shoulder from behind and then punched Happel on the
left side of his face as Happel turned around. Id, 930. According to Freeland, the assailant walked
to another area of Julian’s Bar and eventually exited the establishment. Jd., 31. After the assault,
Freeland was contacted by Happel’s friend, Evan Haines, who sent Freeland a Facebook photo of

Jated Shaw, a white male who had been observed at Julian’s Bar with the assailant on the evening of
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 4 of 30

the assault, and an African-Ametican male, later identified as Pinkney. Id., 32. Both Shaw and
Pinkney ate football players at Allegheny. Id, 935. Freeland told Frum that the black male
(Pinkney) depicted in the photograph “looked a lot like the person that punched Happel.” Id, 433.
Haines showed Freeland two additional photographs of Shaw and Pinkney together, and “both
times the witness described the Pinkey (sic) as having shorter hair than the assailant.” Id, 734. In
contrast to the description provided by Freeland, Pinkney has never worn his hair in braids and is

not six feet tall.’ Id, J 54, 64, 92.

Frum also “interviewed the victim, Rhett Happel, who told him that on the evening he was
assaulted, he did not recall being struck, but did remember that he had been threatened by both
Jared Shaw and Joe Hayes, with Shaw threatening to hit him, and that Shaw had to be pushed away
from him.” Id. 936. Fram’s incident report also included a statement from Kristen Ferguson, a
bartender employed by Julan’s, who initially reported that she was working in the bar when she
thought she observed a female punch Rhett Happel. Ferguson later equivocated and stated that she
could not be sure that the assailant was a female but did recall Happel being pointed out and
accused by a female. [d., 37. Happel later recalled “that, moments prior to the assault, Jared Shaw
and his girlfriend, who has a first name of ‘Chloe,’ confronted him inside the bar, accusing him of
drugging Chloe the night before, causing her to fall unconscious.” Id, 938. Shaw and Chloe
followed Happel to the men’s bathroom where Happel was attacked. Id. 39. Based upon this
information, the Meadville Police deemed Shaw “a person of interest, for possibly conspiring with

the assailant out of retaliation for Shaw drugging Chloe.” Id. 40. “Consequently, the police

 

3 The Second Amended Complaint does not identify Pinkney’s actual height.

4 The Court assumes that the latter reference to Shaw in this sentence is an errot and that the intended reference was to
Happel.
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 5 of 30

offered Shaw immunity from prosecution, in exchange for Happel identifying the assailant.” Id,

941° Shaw declined this offer of immunity and instead hired a local attorney. Id, 942.

On April 11, 2019, Frum filed a criminal complaint and affidavit of probable cause against
Pinkney charging him with aggravated assault in violation of 18 Pa.C.S.A. § 2702(a)(1), simple assault
in violation of 18 Pa.C.S.A. § 2701 (a)(1), harassment in violation of 18 Pa.C.S.A. § 2709(a)(1), and
disorderly conduct in violation of 18 Pa.C.S.A. § 5503(a)(1). Frum’s affidavit of probable cause
stated that a witness had described Happel’s attacker as “an African American male approximately
six feet tall with braided hair” and that an eyewitness had specifically identified Pinkney as the

assailant:

On April 10, 2019, at approximately 16:30 hours, I interviewed a
witness [now known to be Freeland] at the Allegheny College Public
Safety building. The witness provided an audio recorded statement
and stated that they wete standing in line for the bathroom. They
stated that an African American male approximately six feet tall with
braided hair walked up to Happel. They stated that he then tapped
Happel on the shoulder and when Happel looked around the male
punched him once tn the left side of the face. They stated that the
male then walked to the town tavern side of the establishment. They
stated a short time later they walked into that area and did not see the
male anymore.

The witness stated that they were contacted by Happle’s (sic) friend,
Evan Haines, and was sent picture of a white male and a black male.
they recognized the white male as Jared Shaw and the black male as
Kobe Pinkney. they recognized Pinkney as the black male that punched
Happel. They stated that Haines sent two more pictures and they were
both pictures of Pinkney.

ECF No. 55-1, p. 6 (emphasis added).°

 

> Again, this allegation’s identification of persons involved events is unclear. Based upon the prior allegation that the
police suspected Shaw of having conspired with the assailant, it appears that Pinkney intended to allege that Shaw was
offered immunity in exchange for his (Shaw’s) identification of the assailant.

6 Rrum’s affidavit of probable cause is comprised of two pages, the second of which includes the quoted information.
Pinkney’s original Complaint, First Amended Complaint and Second Amended Complaint have all attached the first
page of the affidavit as an exhibit but not the second page. Frum previously produced the entite affidavit of probable
cause at ECF No. 55-1. At oral argument, Pinkney’s counsel acknowledged that the foregoing quoted excerpt was

5
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 6 of 30

Pursuant to the criminal complaint and affidavit of probable cause, a warrant for Pinkney’s
atrest was issued on April 11, 2019. That same day, Sergeant Merchbaker removed Pinkney from a
philosophy lecture at Allegheny, and Frum placed him under artest. Id, 44. Pinkney was taken
before Crawford County Magisterial District Judge Samuel V. Pendolino and atraigned on the
charges of aggravated assault, simple assault, harassment, and disorderly conduct. Id., 46. Judge
Pendolino set bail at $5,000.00. Id, 947. Pinkney’s preliminary hearing was scheduled for April 25,

2019 and then continued to May 22, 2019. Id. [48.

Immediately after Pinkney’s arrest, several witnesses came forward proclaiming his
innocence and non-involvement in the assault upon Happel. Id, 45, 49-56. At least one such
witness stated that he was present in Julian’s Bar on the night of the assault and that he did not
observe Pinkney in the bat. This witness went on to identify another individual, Josiah Williams, as
the likely assailant. Id., ]50. Williams is a black male who, unlike Pinkney, wore his hair in braids.
Id. This information and other exculpatory evidence were relayed to Michael Stefanucci, Meadville

Assistant Chief of Police. Id, 9951-56.

Shortly before Pinkney’s preliminary hearing, another witness provided an affidavit to
Pinkney’s criminal defense lawyer stating that he was present outside of Julian’s Bar during the early
morning hours of April 7, 2019. He further attested that he saw Josiah Williams approach the men
carrying Rhett Happel from the bar and heard him tell the men that he was the person who beat up

Happel. According to the witness, Williams then threatened to fight the entite group. Id, 957.

 

included in the affidavit of probable cause. Because the entire affidavit of probable cause is indisputably authentic and
Pinkney relies upon it in support of certain of his claims, this Court may consider it without converting Frum’s motion
to dismiss to a motion for summaty judgment. Pension Benefit Guar. Corp. v. White Consol. Indus. Inc. 998 F.2d 1192, 1196
(3d Cir. 1993).
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 7 of 30

Before Pinkney’s defense counsel could provide the exculpatory evidence to the Meadville

Police Department, the Commonwealth withdrew all charges against Pinkney on May 15, 2019.

Pinkney believes this decision was based upon the Commonwealth’s own further investigation. Id,

959. “Apparently, Defendant Freeland got cold feet and recanted his allegation that [Pinkney]

looked like the assailant that assaulted Rhett Happel.” Id., 60. The investigation that exonerated

Pinkney also included forensic testing results from a ring that police had confiscated from Pinkney

based upon suspicion it was “a foreign object utilized in the assault against Happel.” Id, 461. The

test results were negative for any evidence implicating Pinkney. Id. The exculpatory evidence also

included a videotape obtained from Jultan’s Bar, which showed the ptesence of Happel and

Wiliams, but not Pinkney, within the establishment on the night of the assault. Id. 962.

III. Pinkney’s Legal Claims

Pinkney’s Second Amended Complaint asserts the following seven counts’:

Count I

Count IIT

Count IV

Count IV

Count V

Count VI

Count VIT

False Arrest against Frum,

False Imprisonment against Frum;

Malicious Prosecution against Frum;

Violation of Title VI of the Civil Rights Act of 1964, 1972, 42 U.S.C. §2000d
and the Equal Protection Clause of the Fourteenth Amendment against
Frum, Allegheny, Freeland, and Hall;

3

Negligent Hiring, Supervision and Retention undet Pennsylvania State Law
against Allegheny;

Intentional Infliction of Emotional Distress under Pennsylvania State Law
against Frum, Allegheny, Freeland, and Hall; and

Conversion undet Pennsylvania State Law against Meadville.

 

7 The Amended Complaint does not include a Count II. It does include two counts label as “Count IV.” To avoid
confusion, the Court will refer to the count for malicious prosecution as “Count [V-A” and the Title VI/equal
protection count as “Count IV-B.”
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 8 of 30

IV. Standard of Review: Rule 12(b)(6)

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the complaint. Kost v. Kozakiewiez, 1 F.3d 176, 183 3d Cir. 1993). In deciding a
motion to dismiss, the court 1s not opining on whether the plaintiff is likely to prevail on the merits;
rather, the plaintiff must only present factual allegations sufficient “to raise a right to relief above the
speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 167 L. Ed.2d 929
(2007) (citing 5 C. Wright & A. Miller, Federal Practice and Procedute § 1216, pp. 235-236 (3d ed.
2004)). See also Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed.2d 868 (2009). A complaint
should only be dismissed pursuant to Rule 12 (b)(6) if it fails to allege “enough facts to state a claim
to relief that is plausible on its face.” Twombly, 550 U.S. at 570, 127 S. Ct. 1955 (rejecting the
traditional Rule 12 (b)(6) standard established in Conley v. Gibson, 355 USS. 41, 78S. Ct. 99, 2 L. Ed.2d
80 (1957)). In making this determination, the court must accept as true all well-pled factual
allegations in the complaint and views them in a light most favorable to the plaintiff. U.S. Express

Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002).

While a complaint does not need detailed factual allegations to survive a motion to dismiss, a
complaint must provide more than labels and conclusions. Twombly, 550 U.S. at 555, 127 S. Ct.
1955. A “formulaic recitation of the elements of a cause of action will not do.” Id. (citing Papasan v.
Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed.2d 209 (1986)). Moreover, a court need not
accept inferences drawn by a plaintiff if they are unsupported by the facts as set forth in the
complaint. See Cakfornia Pub. Employee Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004)
(citing Morse v. Lower Merton Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). Nor must the Court accept

legal conclusions disguised as factual allegations. Twombly, 550 U.S. at 555, 127 S. Ct. 1955. See also
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 9 of 30

McTernan v. City of York, Pennsylvania, 577 F.3d 521, 531 d Cir. 2009) (“The tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.’’).

Expounding on the Twombly/Igbal line of cases, the Third Circuit has articulated the

following three-step approach when evaluating a complaint under Rule 12(b)(6):

First, the court must “tak[e] note of the elements a plaintiff
must plead to state a claim.” Second, the court should
identify allegations that, “because they are no mote than
conclusions, ate not entitled to the assumption of truth.”
Finally, “where there are well-pleaded factual allegations, a
court should assume their veracity and then determine
whether they plausibly give rise to an entitlement for relief.”

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v. Warminster Twp., 629
F.3d 121, 130 Gd Cir. 2010)). This determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Igba/, 556 U.S. at 679, 129 S.

Ct. 1937.

Vv. Analysis

A. Pinkney’s false arrest, false imprisonment and malicious prosecution claims
against Frum

Frum argues that Pinkney’s false arrest, false imprisonment and malicious prosecution claims
must be dismissed because Pinkney’s arrest and ptosecution were supported by probable cause. In

the alternative, Frum asserts that qualified immunity shields him from these claims.
1. Probable Cause

“False arrest and false imprisonment overlap; the former is a species of the latter.” Wallace v.
Kato, 549 U.S. 384, 388, 127 S. Ct. 1091, 1095, 166 L. Ed. 2d 973 (2007). “To bring a claim for false
atrest, a plaintiff must establish “(1) that there was an arrest; and (2) that the arrest was made without

probable cause.” Harvard v. Cesnalis, 973 F.3d 190, 199 (3d Cit. 2020) (quoting James v. City of Wilkes-
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 10 of 30

2

Barre, 700 F.3d 675, 680 d Cir. 2012)). Similarly, to state a claim for false imprisonment, a plaintiff
must establish: (1) that he was detained; and (2) that the detention was unlawful. James v. City of
Wilkes-Barre, 700 F.3d 675, 682 (3d Cir. 2012) (citing Wallace, 549 USS. at 389, 127 S. Ct. 1091).
“TW]hete the police lack probable cause to make an attest, the arrestee has a claim under § 1983 for
false imprisonment based on a detention pursuant to that arrest.” Groman v. Township of Manalapan,
47 F.3d 628, 636 (3d Cir. 1995). Conversely, “[flalse arrest and false imprisonment claims will
‘necessatily fail if probable cause existed for any one of the crimes charged against the arrestee.”

Harvard, 973 F.3d at 199 (quoting Dempsey v. Bucknell Univ., 834 F.3d 457, 477 (3d Cir. 2016)).

“To prevail on a malicious prosecution claim, a plaintiff must demonstrate that: ‘(1) the
defendants initiated a criminal proceeding; (2) the criminal proceeding ended in [the] plaintiffs
favor; (3) the proceeding was initiated without probable cause; (4) the defendants acted maliciously
ot fot a purpose other than bringing the plaintiff to justice; and (5) the plaintiff suffered deprivation
of liberty consistent with the concept of seizure as a consequence of a legal proceeding.” Harvard,
973 F.3d at 206 (quoting Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003)). See also Stafford
v. Morris, 816 F. App’x 712, 715 3d Cir 2020) (citing DzBella v. Borough of Beachwood, 407 F.3d 599,
601 Gd Cir. 2005)). Thus, the absence of probable cause is an essential element of each of the

foregoing claims.

“[P]robable cause to arrest exists when the facts and circumstances within the arresting
officer’s knowledge are suffictent in themselves to watrant a reasonable person to believe that an
offense has been or is being committed by the person to be arrested.” Dempsey, 834 F.3d at 467
(citation omitted). Probable cause is assessed based upon the “totality-of-the-circumstances”
available to the arresting officer. Harvard, 973 F.3d at 200 (citing Dempsey, 834 F.3d at 467-68). In

the current procedural posture of this case, this assessment accepts all well-pled factual allegations in

10
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 11 of 30

the complaint as true and views those facts in the light most favorable to Pinkney. Id; Higgins, 281
F.3d at 388. As part of this assessment, the Court “must determine whether the plainly exculpatory
evidence available to the arresting officer ‘outweighs the probable cause otherwise established’
through inculpatory evidence.” Harvard, 973 F.3d at 200 (citing Dempsey, 834 F.3d at 478, 490).
Because this totality-of-the-citcumstances inquiry is “necessarily fact-intensive,” whether probable
cause existed is normally a question for the jury. Id. (citing Dempsey, 834 F.3d at 468; Merkk, 211
F.3d at 788) (“Generally, the question of probable cause in a section 1983 damage suit is one for the
jury.” (internal quotation marks and citation omitted)). The analysis of probable cause is to be

undertaken on a crime-by-crime basis. Harvard, 973 F.3d at 200.

As noted, the criminal complaint and affidavit of probable cause charged Pinkney with
agoravated assault, simple assault and disorderly conduct. Under Pennsylvania law “[a] petson is
guilty of aggravated assault if he; (1) attempts to cause serious bodily injury to another, or causes
such injury intentionally, knowingly or recklessly under circumstances manifesting extreme
indifference to the value of human life...” 18 Pa.C.S.A. § 2702(a)(1). A person is guilty of simple
assault “af he: (1) attempts to cause or intentionally, knowingly or recklessly causes bodily injury to
another.” 18 Pa.C.S.A. § 2701(a)(1). “A person is guilty of disorderly conduct if, with intent to cause
public inconvenience, annoyance, or alarm, or tecklessly created a tisk thereof, he: (1) engages in
fighting or threatening, or in violent or tumultuous behavior; (2) makes unreasonable noise; (3) uses
obscene language, or makes an obscene gesture; or (4) creates a hazardous or physically offensive

condition by any act which serves no legitimate purpose of the actor.” 42 Pa. C.S.A. § 5503.

As the foregoing elements demonstrate, the legality of Frum’s arrest of Pinkney for the
offenses charged turns on whether probable cause existed to believe he committed the assault upon

Happel. Pinkney was not accused of any conduct that could have implicated any of the three

11
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 12 of 30

charges against him other than the actual assault. Viewing its factual allegations in the light most
favorable to Pinkney, the Second Amended Complaint states a plausible claim that probable cause

did not exist for his arrest or the charges against him.

The primary, if not sole, inculpatory evidence against Pinkney was Freeland’s statement to
Frum that Pinkney’s appearance in a Facebook photograph “looked a lot like the person that
punched Happel.” ECF No. 83, 933. “An eyewitness identification 1s generally sufficient to
establish probable cause for an arrest, unless ‘there is an appatent teason for the officer to believe
that the eyewitness was lying’ or was otherwise mistaken.” Suston v. Metro. Gov't of Nashville c
Davidson Cty., 700 F.3d 865, 874 (6th Cir. 2012) (quoting United States v. Lanier, 636 F.3d 228, 233
(6th Cir. 2011)); Hargroves v. City of New York, 411 Fed. Appx. 378, 383 (2d Cir. 2011) “Ordinarily,
the identification, by an eyewitness, of a suspect will likely be sufficient to establish probable cause
for an atrest.”); Miloslausky v. AES Engineering Soc, Inc., 808 F.Supp. 351, 355 (S.D.N.Y. 1992), aff'd,
993 F.2d 1534 (2d Cir. 1993) (“[I]t is well-established that a law enforcement official has probable
cause to atrest if he received his information from some person, normally the putative victim or
eyewitness, who it seems reasonable to bebeve is telling the truth”). Similarly, “[a] positive photo
identification by an eyewitness is normally sufficient to establish probable cause to arrest.” Celestin v.
City of New York, 581 F. Supp. 2d 420, 431 (E.D.N.Y. 2008) (citing Baz/ v. Ramirez, 2007 WL 959045,

at *8 (S.D.N-Y. Mat. 29, 2007).

Here, however, Freeland’s identification of Pinkney was equivocal as evidenced by his

qualifying language that Pinkney “looked a lot like” the assailant.’ Indeed, Freeland acknowledged

 

8 In contrast to Pinkney’s Second Amended Complaint, his initial and First Amended Complaints alleged that Freeland
definitively identified him as the assailant, not once but twice. And, during otal argument on the Defendants’ initial
motions to dismiss the Amended Complaint, Pinkney’s counsel acknowledged the definitive nature of this eyewitness
identification and disclaimed any inaccuracy in ot omission from Frum’s affidavit of probable cause in support of the
warrant for Pinkney’s arrest. The alleged definitive nature of Freeland’s identification was a material factor in the
Court’s earlier decision to grant Frum’s motion to dismiss the claims of the first Amended Complaint against him. See

12
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 13 of 30

that Pinkney had shorter hair than the assailant and that, unlike the assailant, Pinkney did not wear
his hair in braids. These discrepancies and the equivocal nature of Freeland’s identification ate
particularly significant given that Freeland’s identification appeats to have been the only evidence
linking Pinkney to the offenses charged. No other witness placed Pinkney at Julian’s Bar on the
evening of April 6 or eatly morning hours of April 7, 2019. No physical evidence or video
sutveillance tied Pinkney to the assault. The Court also notes that Freeland’s equivocal identification
came only after Happel’s friend, Evan Haines, showed Freeland photographs that included Pinkney
as the only black male. Frum was apparently awate of the suggestive nature of this identification.
These facts distinguish this case from Stafford v. Morris, supra, where the Coutt of Appeals affirmed
the entry of summaty judgment for a state trooper based upon probable cause despite the inability
of certain victims to identify the plaintiff as the perpetrator of the crime. In Svafford, the totality of
the circumstances known to the trooper at the time of the arrest fully supported probable cause
even accounting for the fact that two out of three minor victims did not identify the plaintiff in a

photographic line up. 816 F. App’x at 714.

In the present case, the warrant for Pinkney’s arrest was issued by a Magisterial District
Judge of the Pennsylvania minor judiciary. An arrest warrant issued by a judicial officer “does not,
in itself, shelter an officer from liability for false arrest.” Wilson v. Russo, 212 F.3d 781, 786 (3d Cir.
2000) (citing Sherwood v. Muhbill, 113 F.3d 396, 399 (3d Cir. 1997)). “Rather, a plaintiff may succeed
in a § 1983 action for false arrest made pursuant to a warrant if the plaintiff shows, by a
preponderance of the evidence: (1) that the police officer ‘knowingly and deliberately, or with a

reckless distegard for the truth, made false statements ot omissions that create a falsehood in

 

Pinkney v. Meadville, Pennsylania, 2020 WL 1667241, at *7 WW.D. Pa. Apr. 3, 2020), vacated in part, 2020 WL 1984721 (WD.
Pa, Apr. 27, 2020). Pinkney’s subsequent presentation of evidence demonstrating that his prior allegations were
misinformed and that Freeland’s identification was equivocal prompted the Court to reconsider its dismissal of the
claims against Frum and allow Pinkney to file a Second Amended Complaint based upon newly discovered evidence. See
Pinkney v. Meadville, Pennsylvania, 2020 WL 1984721, at *1 (W.D. Pa. Apr. 27, 2020).

13
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 14 of 30

applying for a warrant;’ and (2) that ‘such statements or omissions ate material, or necessary, to the
finding of probable cause.”” Wi/son, 212 F.3d at 786-87. ‘Thus, when an arrest is based on a valid
wattant, courts conduct a two-pronged analysis to determine whether probable cause existed. See
Andrews v. Scuilli, 853 F.3d 690, 697 (3d Cir. 2017). They ask, “first, whether the officers, with at
least a reckless disregard for the truth, made false statements or omissions that created a falsehood
in applying for the warrant, and second, whether those assertions or omissions were material, or
necessary, to the finding of ptobable cause.” Id. (citing Walson, 212 F.3d at 786-87 (internal

quotation marks and alteration omitted)).

Regarding the first element, an assertion is made with reckless disregard for the truth when
“viewing all the evidence, the affiant must have entertained serious doubts as to the truth of his
statements or had obvious teasons to doubt the accuracy of the information reported.” Id. at 698
(quoting W/son, 212 F.3d at 788). ‘To determine whether information was tecklessly omitted, the
inquity is whether the officer withheld “a fact in his ken that ‘[aJny reasonable person would have
known that this was the kind of thing the judge would wish to know.” Dempsey, 834 F.3d at 470
(citing Wilson v., 212 F.3d at 786-87 (internal quotation marks and alteration omitted)). If the court
determines that information was asserted or omitted in an affidavit of probable cause with at least
reckless disregard for the truth, the second element requires that the Court “perform a word-by-
word reconstruction of the affidavit” and determine whether the reconstructed affidavit would

establish probable cause. Dempsey, 834 F.3d at 470.

Whether Frum acted recklessly when he failed to accurately and completely convey the
natute of Freeland’s “identification” of Pinkney as the assailant presents a factual issue that cannot
be determined on a motion to dismiss. In his internal Meadville police incident report, Frum

accurately recorded Freeland’s statement that Pinkney “looked a lot like” the assailant and noted the

14
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 15 of 30

discrepancies in how Pinkney and the assailant wore their hair. ECF No. 83-1, pp. 2-3. In contrast,
Frum’s affidavit of probable cause presented Freeland’s identification of Pinkney as definitive and
omitted the discrepancies in hair style. Id, pp 5; ECF No. 55-1. These facts indicate that Frum was
conscious of his misstatement and omissions when he submitted his affidavit. Therefore, a jury may
reasonably find that Frum was teckless in his presentation of the facts in his affidavit of probable
cause. Thus, the Second Amended Complaint pleads enough facts to state a plausible claim on this

issue and allow it to proceed to discovery.

Having found that the Second Amended Complaint satisfies the first element under W2/son
and its progeny, the Court must conduct a word-by-word reconstruction of Frum’s affidavit and
determine whether the reconstructed affidavit would establish probable cause. Dempsey, 834 F.3d at
470. As noted, this reconstruction focuses on Frum’s presentation of the facts concerning
Freeland’s identification of Pinkney as Happel’s attacker. The first page of Frum’s affidavit recites
primarily the evidence gathered on the night of the assault and does not speak to the identification
of the attacker. The material portion of the affidavit is page 2, where Frum attested that Freeland
described the attacker as an “African American male approximately six feet tall with braided hait”
and twice attested that “they [Freeland and Haines] recognized Pinkney as the black male that
punched Happel.” Accurately reconstructed to convey the facts known to Frum, the affidavit would
have included words conveying that Freeland stated that Pinkney “looked a lot like” the black male
who punched Happel, except that Pinkney had shorter hair than the attacker and, unlike the
attacker, did not wear his hair in braids. So reconsttucted, it cannot be said as a matter of law that
the affidavit supported probable cause to arrest and charge Pinkney. With no other evidence to link
Pinkney to the crime, a jury may find that the facts set forth in the reconstructed affidavit, including
the equivocal identification and discrepancies in appearance between Pinkney and the attacker, did

not support a reasonable belief that Pinkney committed the offenses charged. ‘Therefore, the

15
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 16 of 30

Second Amended Complaint states viable claims for false arrest, false imprisonment, and malicious

prosecution against Frum.

In reaching this conclusion, the Court has not considered the exculpatory evidence that
Pinkney’s criminal defense counsel gathered after Pinkney’s arrest. This evidence was not known to
Frum when he presented his affidavit of probable cause. While “[t]he police must not ignore

22 ce

exculpatory evidence that would void probable cause if taken into account,” “once the evidence
establishes probable cause, an officer 1s not required to continue investigating, sifting and weighing
information, nor is an officer obligated to investigate the suspect’s plausible claims of innocence.”
Celestin v. City of New York, 581 F. Supp. 2d 420, 431 (E.D.N.Y. 2008) (citing Panetta v. Crowley, 460
F.3d 388, 396-98 (2d Cir. 2006) (internal citation omitted). Nevertheless, a reasonable jury may find

that probable cause was lacking in this case even without consideration of the post-arrest

exculpatory evidence.
i. Qualified Immunity

Frum argues that even if he lacked probable cause to arrest Pinkney, qualified immunity
shields him from suit under §1983 because “his belief that probable cause existed was reasonable.”

ECF No. 87, p.10. The Court disagrees.

Qualified tmmunity “shield[s officers] from liability for civil damages insofar as their conduct
does not violate clearly established statutory or constitutional rights of which a reasonable person
would have known.” Sharrar v. Felsing, 128 F.3d 810, 826 Gd Cir. 1997) (quoting Harlow v. Fitzgerald,
457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed.2d 396 (1982)). The qualified immunity defense is
traditionally analyzed in two steps. First, the court must determine whether the facts alleged, taken
in the ight most favorable to the plaintiff, make out the violation of a constitutional right. Saucier v.

Katz, 533 U.S. 194, 121 S. Ct. 2151, 150 L. Ed.2d 272 (2001). Next, the court must examine

16
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 17 of 30

whether the right at issue was “clearly established” at the time of the challenged conduct. To be
“cleatly established,” a right must be sufficiently clear such that a reasonable official in the position
of the defendant would have known that his conduct was unlawful. Reichl ». Howards, 566 U.S. 658,
664, 132 S. Ct. 2088, 2093, 182 L. Ed. 2d 985 (2012). While a case directly on point is not required
to show that a right was “clearly established,” ““‘existing precedent must have placed the statutory or
constitutional question beyond debate.” Taylor v. Barkes, 575 U.S. 822, 135 S. Ct. 2042, 2044, 192 L.
Ed.2d 78 (2015) (per curiam) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 131 S. Ct. 2074, 2083, 179 L.
Ed.2d 1149 (2011)). The two prongs to the qualified immunity inquity need not be analyzed in
sequential order; courts have discretion to decide which of the two prongs to tackle first. a/-Kidd,

131 S.Ct. at 2080; Pearson, 555 U.S. at 236, 129 S.Ct. 808.

Regarding the first step in the qualified immunity analysis, the Court has already determined
that the facts alleged in the Second Amended Complaint support a violation of Pinkney’s Fourth
Amendment tights. Regarding the second step in the analysis, in the context of a § 1983 action
alleging a violation of the Fourth Amendment, “the inquiry is whether a reasonable officer could
have believed that his or her conduct was lawful, in light of the clearly established law and the
information in the officer’s possession.” Sharrar, 128 F.3d at 827 (citing Hunter v. Bryant, 502 U.S.
224, 227, 112 S. Ct. 534, 116 L. Ed.2d 589 (1991) (per curiam)). Police officers “who reasonably but
mistakenly conclude that their conduct comports with the requirements of the Fourth Amendment
ate entitled to immunity.” Id. at 826 (citations omitted). “In this way, the qualified immunity
standard gives ample room for mistaken judgments by protecting all but the plainly incompetent or
those who knowingly violate the law.” Id. (citations omitted). “Ewen where probable cause is not
found to exist, a police officer sued for false arrest is immune from suit under the doctrine of
qualified immunity where ‘arguable probable cause’ exists.” Rodriguez v. New York City Transit Auth.,

2009 U.S. Dist. LEXIS 106464, 2009 WL 3817298 at *19 (S.D.N.Y. Nov. 10, 2009) (citing Escalera v.

17
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 18 of 30

Lunn, 361 F.3d 737, 743 (2d Cir. 2004)); Araujo v. City of New York, 2010 WL 1049583, at *5

(E.D.N.Y. Mar. 19, 2010).

The Fourth Amendment tequites that an arrest warrant be based upon probable cause and
suppotted by oath or affirmation. Kalina v. Fletcher, 522 U.S. 118, 118 S. Ct. 502, 509, 139 L. Ed.2d
471 (1997) (citations omitted). The issuance of the warrant by a judicial officer and the police
officer’s subjective belief in the truth of the facts stated in the affidavit do not per se establish the
objective reasonableness of the police officer’s actions and his right to qualified immunity. Ma/ley v.
Briggs, 475 U.S. 335, 345, 106 S. Ct. 1092, 1098, 89 L. Ed. 2d 271 (1986). In this context, qualified
immunity will not shield a police officer who applied for an arrest warrant where “the warrant
application is so lacking in indicia of probable cause as to render [the] offic[et’s] belief in its
existence unreasonable[.]” Id. at 344-45, 106 S.Ct. 1092; see also Orsatti v. New Jersey State Police, 71
F.3d 480, 483 (3d Cir. 1995) (citing Madey and stating that police officer is entitled to qualified
immunity whete grounds for probable cause stated in warrant application were objectively
teasonable). “[I]he standard for determining the reasonableness of an official’s belief in the
existence of probable cause is whether a reasonably well-trained officer would have known that his
affidavit failed to establish probable cause and that he therefore should not have applied for the

wattant under the conditions.” Orsat#, 71 F.3d at 483 (citing Malley, 475 U.S. at 345, 106 S.Ct. 1092).

Frum argues that he is entitled to qualified immunity because he teasonably believed that his
affidavit and the resulting warrant supported probable cause to arrest and charge Pinkney. This
argument fails, however, because it ignores the misstatements and omissions in his affidavit.
Qualified immunity under Ma//ey and its progeny is premised upon an officer’s reasonable belief in
the accuracy of the facts stated in his affidavit and the existence of probable cause based on those

facts. This premise is negated “where a police officer causes an attest to be made pursuant to a

18
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 19 of 30

warttant that he obtained on the basis of statements he knew to be false or on the basis of statements
he makes in reckless disregard of the truth....” Lippay v. Christos, 996 F.2d 1490, 1502 d Cir. 1993).
In such a case, the “plaintiff may recover damages under section 1983 for ‘unreasonable seizure’ of
his person in violation of the Fourth Amendment.” Id (citations omitted). These principles and the
Fourth Amendment tights upon which they are based were clearly established at the time of Frum’s
actions in this case. See United States v. Leon, 468 U.S. 897, 923, 1048S. Ct. 3405, 82 L. Ed .2d 677
(1984); of Franks v. Delaware, 438 US. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978), Walson, 212 F.3d

at 787.

Finally, the Third Circuit Court of Appeals has noted that “qualified immunity exists, in part,
to protect police officers in situations where they are forced to make difficult, split-second
decisions.” Reedy v. Evanson, 615 F.3d 197, 224 n. 37 (3d Cir. 2010) (citing Gilles ». Davis, 427 F.3d
197, 207 (3d Cir.2005) (“Under qualified immunity, police officers are entitled to a certain amount of
deference for decisions they make in the field [because they] must make split-second judgments—in
citcumstances that ate tense, uncertain, and rapidly evolving.” (internal quotations omitted)). In this
case, Frum was not called upon to make any “split-second” decisions. He had time to deliberate
over the content of his affidavit of probable cause and its legal sufficiency. Given his inaccurate
statements and omissions in that affidavit, the Court cannot hold as a matter of law that he had a
reasonable belief that probable cause existed for Pinkney’s arrest. Accordingly, his request for

dismissal of this action based upon qualified immunity must be denied.

B. Equal Protection/Racial Disctimination Claim Against Fram

Count IV-B of the Second Amended Complaint bears the heading “Violation of Title VI of
the Civil Rights Act of 1964, 1972, 42 U.S.C. Section 2000d)(seq. (sic) and the Equal Protection

Clause to the Fourteenth Amendment.” ECF No. 83, p.23. Because of the confusing nature of this

19
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 20 of 30

heading and inconsistencies between it and the allegations that follow, the Court must first ascertain
what claims Pinkney is asserting against Frum in this count. Pinkney lists Frum, Allegheny, Freeland
and Hall as the Defendants to this count. His liability allegations against Allegheny, Freeland and
Hall (ECF No. 83, 9128-132) are distinct from those against Frum (id., J9135-139).? It also appeats
that Pinkney relies upon Title VI of the Civil Rights Act of 1964 and the Equal Protection Clause as
the legal authority for his discrimination claims against Allegheny, Freeland and Hall (2d, 4128), and
upon 42 U.S.C. §1981 and the Equal Protection Clause for his discrimination claims against Frum,
although Pinkney does not include a reference to §1981 in the heading of Count IV-B." After
teviewing the facts alleged in support of Pinkney’s claims against Frum, the Court will analyze those

claims under the Equal Protection Clause and §1981.

In support of his discrimination claims against Frum, Pinkney alleges that his “race was a
motivating factor” in Frum’s decision to “detain him without reasonable suspicion, arrest him
without probable cause and maliciously prosecute him with false charges, where he was detained and
atrested merely because prior to the incident he took some facebook (sic) photos with a white male
that was observed with the assailant at the scene.” ECF No. 83, 9138. Pinkney further alleges that
he “was only artested because like the assailant [he] is African American.” Id. He then goes on to
allege that Frum’s “one sided investigation demonstrated pervasive racial bias against [him] and in
favor of Jared Shaw, a white male accused by Happel of making threats of violence against him, who

was not even attested.” Id, 9139.

 

° The Court will address the allegations and claims against Allegheny, Freeland and Hall in a separate Opinion and Order
on their motion to dismiss.

10 Tt is unclear whether Pinkney’s reference to “1972” in the heading is a typographical error or a reference to Title [x of
the Education Amendments Act of 1972. If the latter, Title [X has no application here as it prohibits discrimination “ov
the basis of sex? in “any education program or activity receiving Federal financial assistance.” 20 U.S.C. §1681-§1688
(emphasis added). No allegations of sex discrimination appeat in the Second Amended Complaint.

20
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 21 of 30

The Fourteenth Amendment’s Equal Protection Clause provides that no State shall “deny to
any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV § 1.
“To state a claim for an equal protection clause violation, a plaintiff must show that (1) compared
with others similarly situated he was selectively treated, and (2) the selective treatment was motivated
by an intention to discriminate on the basis of impermissible considerations, such as race or religion,
to punish or inhibit the exercise of constitutional rights, or by a malicious or bad faith intent to
injure the person.” Cash v. Wetzel, 8 F. Supp. 3d 644, 664 (E.D. Pa. 2014) (citing Sabatini v. Reinstein,
1999 WL 636667 (E.D.Pa. August 20, 1999)). The Second Amended Complaint mostly asserts
conclusory allegations of racial bias against Frum. Such allegations do not support a plausible claim.
Twombly, 550 U.S. at 555, 127 S. Ct. 1955. The Second Amended Complaint does, however, include
one factual matter—F'rum’s alleged disparate treatment of Jared Shaw, a white male—as a potential
basis for his discrimination claims. Disparate treatment such as Pinkney alleges here presents a

selective enforcement claim.

To establish a selective enforcement claim under the Equal Protection Clause, “a plaintiff
must demonstrate that he was (1) treated differently from other, similarly situated persons and (2)
‘that this selective treatment was based on an unjustifiable standard, such as race, or religion, ot
some other arbitrary factor or to prevent the exercise of a fundamental tight.”” Harvard, 973 F.3d at
205 (quoting Jewzsh Home of E. Pa. v. Cirs. for Medicare > Medicaid Servs., 693 F.3d 359, 363 (3d Cir.
2012) (alteration, internal quotation marks, and citation omitted)). The reference to “similarly
situated” in the first element of the claim does not mean “identically situated.” Id. (citing Bennun v.
Rutgers State Univ., 941 F.2d 154, 178 (3d Cir. 1991), abrogated on other grounds by S4 Mary’s Honor
Cir. v. Hicks, 509 U.S. 502, 515-16, 113 S. Ct. 2742, 125 L. Ed.2d 407 (1993)). Rather, persons ate
similarly situated “when they are alike ‘in all relevant respects.” Id. (quoting Nordknger v. Hahn, 505

US. 1, 10, 112 S. Ct. 2326, 120 L. Ed.2d 1 (1992)). This “inquiry ‘should not demand exact

2)
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 22 of 30

cortelation, but should instead seek relevant similarity.”’ Id. (quoting Stmmel v. Sessions, 879 F.3d 198,

212 (6th Cir. 2018)) (additional citation omitted).

Pinkney is black and therefore a member of a protected class. Thus, the question hete is
whether Shaw, a white male, and Pinkney were alike in all other respects relevant to Frum’s actions
such that it can be inferred that Frum’s disparate treatment of Shaw and Pinkney was due to
Pinkney’s race. Shaw and Pinkney occupied similar positions in one material respect—-each was
suspected of having some involvement in the attack upon Happel. This, however, is where the
similarities in position end. The Second Amended Complaint and its exhibits do not support that
Frum had a reasonable basis to believe that Shaw was the individual who physically attacked Happel.
Indeed, whatever flaws existed in Freeland’s identification of Pinkney, the evidence consistently
identified the assailant as a black male, which excluded Shaw as the attacker. Pinkney appears to
posit that Frum nevertheless should have arrested Shaw on suspicion of conspiring with the assailant
in the attack upon Happel. This position is based upon the fact that Frum was aware of evidence
that Shaw and another individual, Joe Hayes, had threatened to hit Happel on the night of the
attack. ECF No. 83, 436. Based upon this evidence, Meadville Police deemed Shaw “a person of
interest, for possibly conspiring with the assailant out of retaliation for [Happel] drugging Chloe.”
Id., (40. “Consequently, the police offered Shaw immunity from prosecution, in exchange for [his]

identifying the assailant.” Id, 941.

The flaw in Pinkney’s argument is that neither the Second Amended Complaint not its
exhibits support a conclusion that Frum had any evidence approaching what would have been
necessaty to establish probable cause to arrest Shaw for conspiracy to assault Happel. Pennsylvania

law defines the offense of criminal conspitacy as follows:

22
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 23 of 30

(a) A person is guilty of conspiracy with another person or
petsons to commit a crime if with the intent of promoting or
facilitating its commission he:

(1) agrees with such other person or petsons that they or one
ot more of them will engage in conduct which constitutes such
crime or an attempt or solicitation to commit such crime; or

(2) agrees to aid such other person or persons in the planning
ot commission of such crime or of an attempt or solicitation to
cotnmit such ctitme.

18 PaCS.A. § 903.

Frum is not alleged to have known any facts supporting a reasonable belief that Shaw agreed
with the assailant to participate in the assault or aid the assailant in planning or committing the
assault—elements essential to support a criminal conspiracy charge under Pennsylvania law.
Probable cause “requires more than mere suspicion|.]” Reedy, 615 F.3d 197, 211 (3d Cir. 2010)
(quoting Orsat#i, 71 F.3d at 482). Therefore, Frum’s decision to charge Pinkney while not also

charging Shaw does not evidence a racial bias against Pinkney.

Further, Pinkney’s contention that Frum also lacked probable cause to arrest htm does not
make him similarly situated to Shaw. The conduct alleged against each materially differed as did the
elements of the charges that were filed or potentially could have been filed against each. ‘These
dissimilarities are too great to find them to have been similarly situated at the time of the events at
issue. The facts of this case do not support an inference that no tational basis existed for Frum’s
decision to charge Pinkney but not Shaw except upon the basis of Pinkney’s tace. See Harvard, 973
F.3d at 206. ‘This case also lacks any allegations of racist statements or other direct evidence to
support an inference of racial animus. See zd. The Second Amended Complaint therefore fails to

state an equal protection claim against Frum.

For similar reasons, the Second Amended Complaint also fails to state a claim pursuant to §1

of the Civil Rights Act of 1866, which provides as follows:

23
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 24 of 30

All persons within the jurisdiction of the United States shall have the
same tight in every State and Territory to make and enforce
contracts, to sue, be parties, give evidence, and to the full and equal
benefit of all laws and proceedings for the security of persons and
ptoperty as is enjoyed by white citizens, and shall be subject to like
punishment, pains, penalties, taxes, licenses, and exactions of every
kind, and to no othet.

42 U.S.C. § 1981(a).

To state a prima facie case of discrimination under § 1981, a plaintiff must allege facts
showing that: (1) the plaintiff 1s a racial minority; (2) the defendant discriminated against the
plaintiff; (3) the defendant had an intent to discriminate on the basis of race; and (4) the
discrimination concerned one or more of the activities enumerated in the statute. Wilkams v. Penn.
State Pokce Bureau of Laguor Control, 108 F.Supp.2d 460, 472 (E.D. Pa. 2000); see also McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802, 93 S. Ct. 1817, 36 L. Ed.2d 668 (1973).

Here, the Amended Complaint fails to allege facts to support a plausible claim of racial
discrimination in connection with Pinkney’s arrest, including facts to infer that Pinkney was treated.
differently from a similarly situated person not in the protected class. That Pinkney is black and was
attested is insufficient, standing alone, to show a discriminatory intent or effect. ‘The Second
Amended Complaint acknowledges that Freeland described Happel’s attacker as a black male, and
the facts alleged do not support that Frum considered race beyond it being one of the descriptive
characteristics of the assailant. Compare Hall v. Pennsylvania State Police, 570 F.2d 86, 91 (3d Cir. 1978)
(examining a surveillance program that targeted exclusively Aftican Americans entering a bank and
did not present “a situation where suspects ate being sought on the basis of descriptions which

include race as well as other physical characteristics’). Because the Second Amended Complaint

24
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 25 of 30

fails to allege facts to support that Frum acted with a discriminatory motive, Count IV-B of the

Amended Complaint must be dismissed against him.”
C. Intentional Infliction of Emotional Distress

Count VI of the Second Amended Complaint asserts a claim for intentional infliction of
emotional distress against Frum and other Defendants. ‘To prevail on an intentional infliction of
emotional distress claim under Pennsylvania law, a plaintiff must show: “(1) the conduct of
defendant was intentional or reckless; (2) the conduct of defendant was extreme and outrageous; (3)
defendant’s conduct caused emotional distress; and (4) the distress was severe.” Sabo v. UPMC
Altoona, 386 F. Supp.3d 530, 556 (W.D. Pa. 2019) (citing Taylor v. Albert Einstein Med. Cir, 754 A.2d
650, 652 (Pa. 2000)). “Outrageous” and “extreme” conduct is defined as “conduct that is ‘so
outtageous in character, so extreme in degtee, as to go beyond all possible bounds of decency, and
to be regarding as atrocious, and utterly intolerable in civilized society.” Reeves v. Middletown Athletic
Asss’n, 866 A.2d 1115, 1122 n.5 (Pa. Super. Ct. 2004) (quoting Hoy v. Angelone, 720 A.2d 745, 754 (Pa.
1998)). Liability under this cause of action is “reserved by the courts for only the most clearly
desperate and ultra extreme conduct.” Hoy, 720 A.2d at 754. Whether the alleged conduct may
reasonably be regarded as so extreme as to permit recovery is left to the court in the first instance.
See Salerno v. Phila. Newspapers, Inc., 546 A.2d 1168, 1172 (Pa. Super. Ct 1988). In addition, the weight
of authority holds that “in order to state a claim under which telief can be granted for the tort of
intentional infliction of emotional distress, the plaintiffs must allege physical injury.” Clark v.
Conahan, 737 F. Supp. 2d 239, 273 (M.D. Pa. 2010); Minarsky v. Susquehanna Cty. ¢» Thomas Yadlosky,

2016 WL 183280, at *4 (M.D. Pa. Jan. 13, 2016) (holding that “a plaintiff must demonstrate physical

 

"| Frum also atgues that Pinkney’s Fourth Amendment equal protection claim against him is barred by collateral estoppel
based upon the Court’s prior Opinion and Order dismissing that claim. ECF No. 87, p. 13. Given the Court’s dismissal
of this claim on its metits, it need not teach this issue.

25
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 26 of 30

injury ot harm to sustain a cause of action for intentional infliction of emotional distress); Rudas v.
Nationwide Mut. Ins. Co., 1997 WL 11302, at *6 (B.D. Pa. Jan.10, 1997) (dismissing claim for
intentional infliction of emotional distress where the plaintiff had not alleged physical injury); Hart v.
O'Malley, 436 Pa. Super. 151, 647 A.2d 542 (Pa.Super.1994) (“it is clear that in Pennsylvania, in order
to state a clatm under which relief can be granted for the tort of intentional infliction of emotional
distress, the plaintiff must allege a physical injury”); Fewell v. Besner, 444 Pa. Super. 559, 664 A.2d 577
(Pa.Super.1995) (affirming the grant of preliminaty objections as to plaintiff's claim of intentional
infliction of emotional distress where plaintiff failed to allege physical injury); Hart v. O'Malley, 436
Pa.Super. 151, 647 A.2d 542, 553-54 (Pa. Super.1994), affirmed, 544 Pa. 315, 676 A.2d 222
(Pa.1995); Johnson v. Caparelli, 425 Pa. Super. 404, 625 A.2d 668 (Pa. Super.1993), appeal denied, 538
Pa. 635, 647 A.2d 511 (Pa.1992); Kelly v. Resource Housing of Am., 419 Pa. Super. 393, 615 A.2d 423
(Pa. Super.1992); Love v. Cramer, 414 Pa. Super. 231, 606 A.2d 1175 (Pa. Super.1992). See also
Buttermore v. Loans, 2016 WL 308875, at *7 (W.D. Pa. Jan. 25, 2016) (noting that courts in
Pennsylvania consistently requite that a plaintiff suffer some physical manifestation of his alleged

emotional distress).

In the present case, Pinkney’s intentional infliction of emotional distress claim against Frum
fails on multiple grounds. First, although Pinkney’s allegations state viable clams for false arrest,
false imprisonment and malicious prosecution, they do not rise to the level of extreme and
outtageous conduct necessary to sustain an intentional infliction of emotional distress claim. See
Mason v. City of Philadelphia, 2014 WL 4375671, at *6 (E.D. Pa. Sept. 4, 2014). Furthermore, Pinkney
has not alleged the physical injury or manifestation that Pennsylvania law holds is necessary to state

such a claim. Accordingly, Pinkney’s intentional infliction of emotional distress claim against Frum

will be dismissed.

26
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 27 of 30

D. Conversion Claim against Meadville

Pinkney’s only claim against Meadville is a conversion claim under Pennsylvania law. He
alleges that Meadville police officers executed a search warrant after he was arrested and seized a
ting from him pursuant to the warrant. ECF No. 83, f§[156-157. After forensic testing determined
that the ring was not used in the assault of upon Happel, Pinkney requested that it be returned to
him. Id., 9158-159. The Commonwealth refused to do so. Id, (160. Thus, Pinkney alleges that
Meadville has converted the ring to its own use (7d, 160), although it is not entirely cleat whether

Meadville or the Commonwealth of Pennsylvania remains in possession of the ring.

Frum’s motion treats this claim as a procedural due process claim under the Fourteenth
Amendment. As such, Frum argues it must be dismissed because Pennsylvania law provides an
adequate post-deprivation remedy when police seize property pursuant to an investigation. Frum 1s
correct that Pennsylvania state law provides a remedy in this situation. Pennsylvania Rule of

Criminal Procedure 588 states:

A petson aggrieved by a search and seizure, whether ot not
executed pursuant to a warrant, may move for the return of
the property on the ground that he or she is entitled to lawful
possession thereof. Such motion shall be filed in the court of
common pleas for the judicial district in which the property
was seized.

Pa. R. Crim. P. 588.

Frum is also correct that the adequacy of this post-deprivation remedy precludes a
procedural due process claim under the Fourteenth Amendment. See McKenna v. Portman, 538 F.
App’x 221, 224-25 (3d Cit.2013); Taylor v. Naylor, 2006 WL 1134940, at *4 (W.D.Pa. Apr.26, 2006).
Nevertheless, Frum’s argument misses the mark because Pinkney is not asserting a Fourteenth
Amendment due process claim. Instead, he presents this claim as a conversion claim under

Pennsylvania state law. The Court has primary jurisdiction over this claim pursuant to 28 U.S.C.

27
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 28 of 30

§1332 based upon complete diversity of citizenship between Pinkney and all Defendants. Further,
although Rule 588 provides that a proceeding to recover property pursuant to that rule shall be
“filed in the court of common pleas for the judicial district in which the property was seized,” the
Court has found no authority indicating that Rule 588 is the exclusive remedy to recover seized
property. Indeed, this Court and others have identified conversion actions among the remedies
available to recover property seized pursuant to a subpoena. See Taylor v. Naylor, 2006 WL 1134940,
at * 3-4 (W.D. Pa. Apr.26, 2006) (recognizing conversion, replevin and Pa. R.Crim. P. 588 as post-
deptivation remedies for seized property); Marsh v. Ladd, 2004 WL 2441088, at * 6-7 (E.D.Pa.

Oct.27, 2004) (same).

Thus, Frum has not offered a valid ground for dismissal of Pinkney’s conversion claim. His

motion to dismiss that claim will be denied.

FE. Pinkney’s demands for specific compensatory and punitive damages
The Second Amended Complaint concludes with Pinkney’s request for relief, which includes
demands for $5,000,000.00 in compensatory damages and $50,000,000.00 in punitive damages. ECF
No. 83, p. 30. Frum and Meadville have moved to strike these amounts from the Second Amended
Complaint as violations of Rule 8 of the Local Rules of the United States District Court for the
Western District of Pennsylvania. Rule 8 provides:
No patty shall set forth in a pleading originally filed with this
Coutt a specific dollar amount of unliquidated damages in a
pleading except as may be necessaty to invoke the diversity
jurisdiction of the Court or to otherwise comply with any
tule, statute, or regulation which requires that a specific
amount in controversy be pled in order to state a claim for

telief or to invoke the jurisdiction of the Court.

LCvR 8.

28
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 29 of 30

Pinkney’s demands for specific amounts of compensatory and punitive damages violate
Rule 8. To invoke this Court’s subject matter jurisdiction based upon diversity of citizenship
between him and the Defendants, Pinkney needed only to have alleged that the amount in
controversy exceeded the sum or value of $75,000.00, exclusive of interest and costs. 28 U.S.C.
1332(a). Therefore, the Court will grant Frum and Meadville’s motion to sttike the specific amounts

demanded for compensatory and punitive damages in the Second Amended Complaint.

VI. Conclusion

For the reasons discussed above, the allegations of Pinkney’s Second Amended Complaint
do not state legally viable claims against Frum and Meadville for violation of 42 U.S.C. §1981, equal
protection, or intentional infliction of emotional distress. Therefore, Fram and Meadville’s motion
to dismiss will be granted as to Counts IV-B and VI of the Second Amended Complaint. Pinkney’s
§1981, equal protection, and intentional infliction of emotional distress claims against Frum and
Meadville will be dismissed with prejudice. Frum and Meadville’s motion will be denied as to
Counts I, TI, IV-A, and VU of the Second Amended Complaint. Finally, the specific amounts
demanded for compensatory and punitive damages in the Second Amended Complaint will be

stticken.

29
Case 1:19-cv-00167-RAL Document 106 Filed 12/28/20 Page 30 of 30

ORDER

AND NOW, this 28" day of December, 2020, it is hereby ORDERED that Defendants
Meadville and Frum’s Motion to Dismiss pursuant to Fed. R. Civ. Pro 12(b)(6) (ECF No. 86) is
GRANTED in part and DENIED in part. The motion is GRANTED as to Count IV-B and VI of
the Second Amended Complaint, and Plaintiff Pinkney’s §1981, equal protection, and intentional
infliction of emotional distress claims against Frum and Meadville are DISMISSED with prejudice.
The motion is DENIED as to Counts I, II, IV-A and VII of the Second Amended Complaint. The
specific amounts demanded for compensatory and punitive damages in the Second Amended

Complaint are hereby STRICKEN.

RI RD A. LANZI£ZLO
United States Magistrate Judge

30
